          Case 1:15-cr-00740-RA Document 78 Filed 12/29/20 Page 1 of 1

                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 12/29/2020


 UNITED STATES OF AMERICA,
                                                               No. 15-cr-740 (RA)
                       v.
                                                                    ORDER
 DWAYNE THOMAS,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       The Court previously directed the Government to respond to Mr. Thomas’s motion for

compassionate release by December 23, 2020. Dkt. 76. On December 28, 2020, a new Assistant

United States Attorney was assigned to this matter. Accordingly, the Government shall respond

to Mr. Thomas’s motion no later than January 11, 2021.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Thomas.


SO ORDERED.

 Dated:        December 28, 2020
               New York, New York                  ________________________________
                                                   Ronnie Abrams
                                                   United States District Judge
